Per Curiam.
The Court having reviewed the notice of compliance submitted by the Office of the General Counsel of the State Bar of Georgia and the report and recommendation of the State Disciplinary Review Board, and it appearing that Nancy Jean Martin-Veator (State Bar No. 726590) has satisfied the conditions for reinstatement as specified by this Court, see In the Matter of Nancy Jean Martin-Veator, 268 Ga. 401, 489 S.E.2d 829 (1997), it is hereby ordered that Nancy Jean Martin-Veator be reinstated to practice law in the State of Georgia.
Reinstated.
Hines, C.J., Melton, P.J., Benham, Hunstein, Nahmias, Blackwell, Boggs, and Peterson, JJ., concur.